Case 9:19-bk-11573-MB         Doc 891 Filed 03/31/20 Entered 03/31/20 14:57:44            Desc
                               Main Document     Page 1 of 6


    1   Vincent T. Martinez, SBN 174157
        TWITCHELL AND RICE, LLP
   2    215 North Lincoln Street
        P. 0. Box 520
    3   Santa Maria, CA 93456
        Telephone: (805) 925-2611
    4   Facsimile: (805) 925-1635
    5   Attorneys for Defendant
        THE ADAM FAMILY TRUST
    6
    7
                                   UNITED STATES BANKRUPTCY COURT
    8
                                   CENTRAL DISTRICT OF CALIFORNIA
    9
                                           NORTHERN DIVISION
   10

   11
        In re                                              )    Case No. 9:19-bk-11573-MB
   12                                                      )
        HVI CAT CANYON, INC.,                              )    Chapter 11
   13                                                      )
                      Debtor.                              )    Adv. No. 9:20-ap-01011-MB
   14                                                      )
                                                                RESPONSE OF THE ADAM FAMILY
   15                                                      )    TRUSTTOTRUSTEE'SMOTIONFOR
        MICHAEL A. McCONNELL, CHAPTER 11                   )    AN ORDER: (1) SETTING
   16   TRUSTEE,                                           )    PROCEDURES FOR ASSUMPTION OF
                                                           )    OIL AND GAS LEASES; (2)
   17                 Plaintiff,                           )    AUTHORIZING ASSUMPTION OF
                                                           )    SURFACE LEASES; AND (3)
   18                                                      )    AUTHORIZING REJECTION OF THE
                vs.                                        )    LAKEVIEW OFFICE AND
   19                                                      )    WAREHOUSE          LEASE;
        DONNA JEAN AANERUD, an individual;                 )    MEMORANDUM OF POINTS AND
  20    RICHARD W. ACKERNMAN, Trustee;                     ))   AUTHORITIES; SUPPORTING
        JANE A. ADAMS, an individual;                           DECLARATION OF VINCENT T.
  21    JOHNS. ADAMS, an individual;                       )    MARTINEZ
        CHARLES C. ALBRIGHT, Trustee Under                 )
  22    Trust of 5120176;
  23
        OTHER DEFENDANTS LISTED ON
        EXHIBIT "1" HERETO and
                                                           ?
                                                           )
                                                                Date: April 17, 2020
                                                                Time: 10:00 a.m.
        DOES 1-100,                                        )    Place: 1415 State Street
  24                                                       )           Courtroom 201
                Defendants.                                )           Santa Barbara, CA 93101
  25                                                       )    Judge: Hon. Martin R. Barash
  26
                Defendant The Adam Family Trust ("Defendant"), hereby responds by and through her
  27
        Vincent T. Martinez of the Law Firm Twitchell And Rice, LLP to Plaintiff Michael A. McConnell,
  28
                                                                             DEF. ADAM FAMILY TRUST'S
                                                       1                     RESPONSE TO MOTION
Case 9:19-bk-11573-MB        Doc 891 Filed 03/31/20 Entered 03/31/20 14:57:44                    Desc
                              Main Document     Page 2 of 6


    1 Chapter 11 Trustee's ("Plaintiff') Motion For An Order: (1) Setting Procedures For Assumption
    2   Of Oil And Gas Leases; (2) Authorizing Assumption of Surface Leases; and (3) Authorizing
    3   Rejection Of The Lakeview Office And Warehouse.
    4                       MEMORANDUM OF POINTS AND AUTHORITIES
    5                                                     L
    6          OIL AND GAS LEASE AND SURFACE AGREEMENT ARE SUBJECT TO
    7          11 U.S.C. §365 BECAUSE THEY ARE EITHER AN EXECUTORY
    8          CONTRACT OR UNEXPIRED LEASE.
    9          Defendant disagrees with Trustee assertion that he can assume Defendant's Oil And Gas
   10   Lease and/or Surface Agreement that are subject to Trustee's motion since Defendant is of the
   11   position that Trustee must comply with 11 USC. §365. The relevant provision of 11 US.C. §365
   12   read as follows:
   13          "(a) Except as provided in sections 765 and 766 of this title and in subsections (b),
   14          (c), and (d) of this section, the trustee, subject to the court's approval, may assume
   15          or reject any executory contract or unexpired lease of the debtor.
   16          (b)
   17          (1) If there has been a default in an executory contract or unexpired lease of the
   18          debtor, the trustee may not assume such contract or lease unless, at the time of
   19          assumption of such contract or lease, the trustee-
   20          (A) cures, or provides adequate assurance that the trustee will promptly cure, such
   21          default other than a default that is a breach of a provision relating to the satisfaction
   22          of any provision (other than a penalty rate or penalty provision) relating to a default
   23          arising from any failure to perform non-monetary obligations under an unexpired
   24          lease of real property, if it is impossible for the trustee to cure such default by
   25          performing non-monetary acts at and after the time of assumption, except that if such
   26          default arises from a failure to operate in accordance with a nonresidential real
   27          property lease, then such default shall be cured by performance at and after the time
   28          of assumption in accordance with such lease, and pecuniary losses resulting from
                                                                                 DEF. ADAM FAMILY TRUST'S
                                                           2                     RESPONSE TO MOTION
Case 9:19-bk-11573-MB         Doc 891 Filed 03/31/20 Entered 03/31/20 14:57:44                   Desc
                               Main Document     Page 3 of 6


    1          such default shall be compensated in accordance with the provisions of this

    2          paragraph;
    3          (B) compensates, or provides adequate assurance that the trustee will promptly
    4          compensate, a party other than the debtor to such contract or lease, for any actual
    5          pecuniary loss to such party resulting from such default; and
    6          (C)provides adequate assurance of future performance under such contract or lease."

    7          Id.
    8          Here, all parties agree that 11 U.S.C. §§765 & 766 do not apply to the herein circumstances.
    9   (See Trustee Motion Page 8, Lines 21-24.)
   10          The issue before this Court is whether in California an Oil And Gas Lease or a Surface
   11   Agreement fall within the category of " ... an executory contract or unexpired lease of the debtor" for
   12   the purposes of 11 US.C. §365((b)(l). Here, the terms of the oil and gas lease expressly
   13   acknowledge that the is a lease with provisions of when and how it expires. The surface agreements
   14   are executory again under its express terms which here Trustee or the Debtor Estate admits it has
   15   already benefitted from the performance of the Defendants performance of unexpired contracts.
   16   Thus, Debtor has and continued to secure performance from its counter parties, here Defendant, that
   17   cannot be guaranteed by the contract alone. Moreover the obligations of the contracts and leases
   18   here extend beyond present performance, but are inclusive of future obligations to clean-up

   19   environmentally sensitive matters.
   20                                             CONCLUSION
   21          For the foregoing reasons, The Trustee's requests should be denied, and Defendant hereby
   22   requests that no relief prayed fro by Trustee be considered, and if considered, it be denied.
   23   Dated: March 30, 2020                                          Twitchell And Rice, LLP

   24
   25
                                                                         ncent . artinez, Attorneys for
   26                                                                  Attorneys for Defendant
                                                                       THE ADAM FAMILY TRUST
   27
   28
                                                                                 DEF. ADAM FAMILY TRUST'S
                                                            3                    RESPONSE TO MOTION
Case 9:19-bk-11573-MB            Doc 891 Filed 03/31/20 Entered 03/31/20 14:57:44                  Desc
                                  Main Document     Page 4 of 6


    1                        DECLARATION OF VINCENT T. MARTINEZ
   2    I, Vincent T. Martinez, declare:

   3               1.     I am an attorney licensed to practice law in all the Courts of the State of California,
    4   and admitted to practice in the U.S. District Court for the Central District of California.

    5              2.     I am a partner of the law firm Twitchell and Rice, LLP, and am an attorney of record
    6   for The Adam Family Trust, a defendant in the above entitled matter. The following statements are
    7   within my personal knowledge and if called as a witness, I could and would competently testify
    8   thereto.
    9              3.     Here, all parties agree that 11 U.S.C. §§765 & 766 do not apply to the herein

   10   circumstances. (See Trustee Motion Page 8, Lines 21-24.)
   11              The issue before this Court is whether in California an Oil And Gas Lease or a Surface
   12   Agreement fall within the category of" ... an executory contract or unexpired lease of the debtor" for
   13   the purposes of 11 U.S.C. §365((b)(l). Here, the terms of the oil and gas lease expressly
   14   acknowledge that the is a lease with provisions of when and how it expires. The surface agreements
   15   are executory again under its express terms which here Trustee or the Debtor Estate admits it has
   16   already benefitted from the performance of the Defendants performance of unexpired contracts.
   17   Thus, Debtor has and continued to secure performance from its counter parties, here Defendant, that
   18   cannot be guaranteed by the contract alone. Moreover the obligations of the contracts and leases
   19   here extend beyond present performance, but are inclusive of future obligations to clean-up
  20    environmentally sensitive matters.
  21               I declare under penalty of perjury pursuant to the laws of the United States and the State of
  22    California that the foregoing is true and correct and that this declaration is executed on March 30,

  23    2020, at Santa Maria, California.

  24
  25
                                                              ~artinez
  26
  27
  28
                                                                                  DEF. ADAM FAMILY TRUST'S
                                                              4                   RESPONSE TO MOTION
    Case 9:19-bk-11573-MB                      Doc 891 Filed 03/31/20 Entered 03/31/20 14:57:44                                      Desc
                                                Main Document
                                               PROOF  OF SERVICEPage  5 of 6
                                                                   OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.                                                         My
business address is: 215 N. Lincoln Street, Santa Maria, CA 93458

A true and correct copy of the foregoing document described RESPONSE OF THE ADAM FAMILY
TRUST TO TRUSTEE'S MOTION FOR AN ORDER: (1) SETTING PROCEDURES FOR
ASSUMPTION OF OIL AND GAS LEASES; (2) AUTHORIZING ASSUMPTION OF SURFACE
LEASES; AND (3) AUTHORIZING REJECTION OF THE LAKEVIEW OFFICE AND WAREHOUSE
LEASE; MEMORANDUM OF POINTS AND AUTHORITIES; SUPPORTING DECLARATION OF
VINCENT T. MARTINEZ will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On March 31, 2020, I checked the CM/ECF docket for this bankruptcy
case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (ND)                                     ustpregion16.nd.ecf@usdoj.gov
Michael Authur McConnell (TR)                                  Michael.mcconnell@kellyhart.com
Brian Fittipaldi (Attorney for US Trustee)                     brian.fittipaldi@usdoj.qov
William C. Beall              will@beallandburkhardt.com;carissa@beallandburkhardt.com
Bradley D. Blakeley           blakeley@blakeleylawgroup.com; bradleydblakeley@gmail.com
Alan D. Condren               berickson@seemackall.com
Don Fisher                    dfisher@ptwww.com; tblack@ptwww.com
Gisele M. Goetz               gmgoetz@hbsb.com; ggoest@collegesoflaw.edu; cecilia@hbsb.com
Karen L. Grant                kgrant@silcom.com
Brian L. Holman               b.holman@mpglaw.com
Eric P. Isreal                eisrael@DanningGill.com; danninggill@gmail.com;
                              eisrael@ecf. inforuptcy. com
Mitchell J. Langberg          mlangberg@bhfs.com; dcrudup@bhfs.com
Jerry Namba                   nambaepiq@earthlink.net, G23453@notify.cincompass.com;
                              annie cunningham@gmail.com
Benjamin P. Pugh              bpugh@ecg.law, mwoo@ecg.law; mhamburger@ecg.law;
                              calendar@ecg. law
Edward S. Renwick             erenwick@hanmor.com; iaguilar@hanmor.com
J. Alexandra Rhim             arhim@hrhlaw.com
Todd C. Ringstad              becky@ringstadlaw.com; arlene@ringstadlaw.com
Zev Shechtman                 zshechyman@DanningGill.com, danninggill@gmail.com
                              zshechtman@ecf.inforuptcy.com
William E. Winfield           wwinfield@calattys.com; scuevas@calattys.com

                                                                        D     Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) March 31, 2020, I served the following persons and/or entities at the last known addresses
in this bankruptcy case or adversary proceeding by placing a true and correct copy of thereof in a

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                     Doc 891 Filed 03/31/20 Entered 03/31/20 14:57:44                                       Desc
                                                Main Document     Page 6 of 6

sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed. Pursuant to General Order 20-02 - Procedures for Public
Emergency Related to Covid-19 Outbreak a mandatory judge's copy is not being served.

Honorable Martin R. Barash                                                                Donna Jean AAnerud
United States Bankruptcy Court                                                            523 W. Citracado Parkway
Central District of California                                                            Escondido, CA 92025
21041 Burbank Boulevard, Suite 342 I Courtroom 303
Woodland Hills, CA 91367

Richard W. Ackerman                                                                       Guarantee Royalties, Inc.
c/o Richards W. Ackerman Trust 3-14-2017                                                  Hemar, Rousso & Heald, LLP
P.O. Box 559                                                                              c/o J. Alexandra Rhim
Darby, MT 59829                                                                           15910 Ventura Blvd., 12th Fl
                                                                                          Encino, CA 91436
Labor Liquidating & Associates, LP
Hemar, Rousso & Heald, LLP
c/o J. Alexandra Rhim
15910 Ventura Blvd., 12th Fl
Encino, CA 91436

                                                                        D     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
LBR, on                       , I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

                                                                        D     Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct.

 March 31, 2020                               Sarah McCamish                                    /s/ Sarah McCamish
 Date                                          Type Name                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
